Citation Nr: 0928054	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  08-24 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than December 1, 
2000, for the grant of service connection for the cause of 
the Veteran's death.

2.  Entitlement to an effective date earlier than October 18, 
1994, for the grant of service connection for end stage renal 
disease, arteriovenous fistula in the right arm, anemia, and 
hepatomegaly for accrued purposes.

3.  Entitlement to an effective date earlier than October 18, 
1994, for the grant of service connection for diabetes 
mellitus, type II for accrued purposes.



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to 
October 1970.  He died in November 2000.  The appellant is 
the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In May 2007, the Appellant asserted a freestanding claim 
seeking an effective date prior to December 1, 2000, for the 
grant of service connection for the cause of the Veteran's 
death.

2.  In May 2007, the Veteran asserted a freestanding claim 
seeking an effective date prior to October 18, 1994, for the 
grant of service connection for end stage renal disease, 
arteriovenous fistula in the right arm, anemia, and 
hepatomegaly.

3.  In May 2007, the Veteran asserted a freestanding claim 
seeking an effective date prior to October 18, 1994, for the 
grant of service connection for diabetes mellitus, type II.
CONCLUSIONS OF LAW

1.  The appellant's claim seeks an effective date for earlier 
than December 1, 2000, for the grant of service connection 
for the cause of the Veteran's death in a manner not 
authorized by law.  Rudd v. Nicholson, 20 Vet. App. 296 
(2006).

2.  The appellant's claim seeks an effective date for earlier 
than October 18, 1994, for the grant of service connection 
for end stage renal disease, arteriovenous fistula in the 
right arm, anemia, and hepatomegaly for accrued purposes in a 
manner not authorized by law.  Rudd v. Nicholson, 20 Vet. 
App. 296 (2006).

3.  The appellant's claim seeks an effective date for earlier 
than October 18, 1994, for the grant of service connection 
for diabetes mellitus, type II for accrued purposes in a 
manner not authorized by law.  Rudd v. Nicholson, 20 Vet. 
App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002).

In a May 2003 rating decision, the RO granted service 
connection for the cause of the Veteran's death and assigned 
an effective date of December 1, 2000.  Then in a June 2004 
rating decision, the RO granted service connection for end 
stage renal disease, arteriovenous fistula in the right arm, 
anemia, hepatomegaly with an evaluation of 100 percent 
disabling for accrued purposes only and assigned an effective 
date of October 18, 1994, and service connection for diabetes 
mellitus, type II, with an evaluation of 20 percent disabling 
for accrued purposes only and assigned an effective date of 
October 18, 1994.  The appellant was notified of these rating 
actions in corresponding notice letters dated in May 2003 and 
July 2004.  The appellant did not perfect an appeal regarding 
these assignments of effective dates.  In May 2007 the 
appellant submitted claims of entitlement to an entitlement 
to an effective date earlier than December 1, 2000, for the 
grant of service connection for the cause of the Veteran's 
death; entitlement to an effective date earlier than October 
18, 1994, for the grant of service connection for end stage 
renal disease, arteriovenous fistula in the right arm, 
anemia, and hepatomegaly for accrued purposes; and 
entitlement to an effective date earlier than October 18, 
1994, for the grant of service connection for diabetes 
mellitus, type II for accrued purposes.

As the Veteran did not perfect an appeal of the May 2003 or 
June 2004 rating decisions, they have become final.  See 38 
C.F.R. § 20.1103 (2008).  An unappealed rating decision, 
however, becomes final only in the absence of clear and 
unmistakable error.  38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. § 3.105(a) (2008).  The Board notes that the appellant 
has not filed a claim of clear and unmistakable error in 
regard to the May 2003 or June 2004 rating decision.

In August 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).  In Rudd, the Court held 
that where a rating decision that granted an effective date 
for an increased rating becomes final, an earlier effective 
date can only be established by a request for a revision of 
that decision based on CUE.  In essence, the Court held that 
there is no "freestanding" earlier effective date claim 
which could be raised at any time.  See Rudd, 20 Vet. App. at 
299.

In light of Rudd, the Board finds that the appellant's claims 
of entitlement to an entitlement to an effective date earlier 
than December 1, 2000, for the grant of service connection 
for the cause of the Veteran's death; entitlement to an 
effective date earlier than October 18, 1994, for the grant 
of service connection for end stage renal disease, 
arteriovenous fistula in the right arm, anemia, and 
hepatomegaly for accrued purposes; and entitlement to an 
effective date earlier than October 18, 1994, for the grant 
of service connection for diabetes mellitus, type II for 
accrued purposes, must be dismissed.  The Court in Rudd made 
clear that where a RO rating decision that established an 
effective date for an increased rating becomes final, an 
earlier effective date can only be established by a request 
for a revision of that decision based on CUE.  As the 
appellant has not claimed that the May 2003 or June 2004 
rating decisions are the product of clear and unmistakable 
error, the appellant's claims of entitlement to earlier 
effective dates must be dismissed.


ORDER

The claim of entitlement to an effective date earlier than 
December 1, 2000, for the grant of service connection for the 
cause of the Veteran's death, is dismissed.

The claim of entitlement to an effective date earlier than 
October 18, 1994, for the grant of service connection for end 
stage renal disease, arteriovenous fistula in the right arm, 
anemia, and hepatomegaly for accrued purposes, is dismissed.

The claim of entitlement to an effective date earlier than 
October 18, 1994, for the grant of service connection for 
diabetes mellitus, type II for accrued purposes, is 
dismissed.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


